tax_exempt_and_government_entities_division number release date date date uniform issue number department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t-eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and ' telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue number legend m n o p q r dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts m was incorporated in n on o m’s articles of incorporation provide that m is organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code specifically m’s purpose is to work to build upon and improve the social environment of the local state national and international communities through intramural tournaments on form_1023 application_for recognition of exemption m states that it has formed a soccer team the soccer team and its managers cooperate and collaborate with other teams and leagues m will play local national and international intramural soccer the soccer team is comprised of males ages through team members are selected through two weeks of tryouts followed by a three month trial period once selected the coaches and managers decide which players are selected to play for the team m’s training program includes but is not limited to soccer drills conditioning and teaching soccer plays m states that its soccer team plays in three tournaments and plays individual team matches once per week in a letter dated p m represents that it is an amateur not a professional team although m initially stated that it intends to gain an association with the united_states olympic committee m subsequently provided information that it will not prepare soccer players to compete in the olympic games m also states that it will not provide any academic related instruction through any type of curriculum m provided information that its organizers understand that impoverished children from the global east and west would benefit tremendously if given the opportunity to play the game of soccer and that m dedicates its resources towards goals that empower children and young adults through sports specifically soccer however in a subsequent letter m states that the organization does not primarily serve individuals under the age of m states that it will receive most of its funds from the general_public businesses public and private_foundations in and q and r were the only contributors to m m plans to spend the majority of its funds on practice fields uniforms travel and meals for team members and coaches law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for charitable or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 j provides that an amateur sports organization which is organized and operated exclusively to foster national or international amateur sports competition may qualify for exemption from federal income taxes if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports revrul_80_215 1980_2_cb_174 provides that an organization which promotes competition in sports among children is a charitable_organization described in sec_501 even though it does not teach the sport or support an institution that does by providing local and state-wide competition for individuals under year s of age the organization is charitable because it combats juvenile delinquency by providing a recreational outlet for the young people additionally the organization promotes the education of the children by providing a format for educational activities revrul_77_365 1977_2_cb_192 provides that an organization that gives free instruction to the public in various sports and provided free equipment and facilities at schools playgrounds and parks is a charitable_organization described in sec_501 even though the only activity conducted by the organization was providing free instruction to the public revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community however the organization qualified under sec_501 because by promoting and regulating a sport for amateurs it was providing wholesome activity and entertainment for the social improvement and welfare of the community in 696_f2d_757 cir the organization funded and operated an amateur baseball team leased and maintained baseball fields for_the_use_of little league3 american legion teams and a baseball camp and provided coaches for little league teams the court held and the tenth circuit affirmed that the promotion sponsorship and advancement of amateur and recreational sports is a charitable purpose within the meaning of sec_501 analysis m must establish that it is operated exclusively for one or more exempt purposes to satisfy the operational_test an organization must engage primarily in activities furthering an exempt_purpose and cannot engage except in insubstantial part in activities not furthering an exempt_purpose a single substantial nonexempt purpose will disqualify an organization under sec_501 regardless of the number or importance of its exempt purposes better business bureau v united_states supra if an organization serves private rather than public interests it also will not meet the operational_test see sec_1_501_c_3_-1 of the regulations the service has traditionally recognized exempt status when the organization has instructed children in sports or provided educational instruction to the community but denied it when the organization merely promoted recreational sports among adults see rev ruls supra and supra unlike the organization in revrul_80_215 m states that it provides little to no instruction for youths under the age of therefore m does not meet the operational_test for c by combating juvenile delinquency through the operation of a soccer team nor is m like the organization in revrul_77_365 because it does not promote educational_purposes by providing clinics workshops lessons or seminars for the community for free or for a nominal fee the promotion of recreational sports among adults is not educational under sec_501 in revrul_70_4 supra the organization circulated printed material about the sport conducted exhibitions to introduce the sport to the public conducted tournaments and give occasional instructive clinics the organization had no regular program of teaching the sport it also set the standards for the equipment to be used established the official rules of the game and prescribed the official size of the playing area individual nor instruct the public on subjects useful to the individual and beneficial to the community the activities were not educational and the organization did not qualify under sec_501 because the activities did not improve nor develop the capabilities of the based on the information provided m does not qualify as a sec_501 educational and charitable_organization like the organization in revrul_70_4 m provides no regular program of teaching soccer the soccer drills conditioning exercises and soccer plays may help develop the soccer players’ skills however m does not have a sports trainer and does not conduct soccer skills programs for the public in addition m spends most of its funds on travel and meals for the soccer team rather than on providing coaching training and other instruction for its players accordingly m is operated for the substantial nonexempt purpose of promoting _social recreational sports among adults m is unlike the organization in hutchinson baseball enterprise v commissioner supra the court in that case found that the organization’s predominate motivation for engaging in its activities was the furtherance of amateur athletics the organization provided coaching and instruction for children recruited top baseball players to play on the team and hired a coach general manager and trainer to work with the team m in contrast provides little or no soccer training to children m also has no skill requirements for eligibility to play on the team m provides facilities and equipment and coaches but does not indicate that it engages in ongoing instruction for its players although the furtherance of amateur athletics may be one of m’s goals it also has the substantial purpose of furthering the social and recreational interests of its soccer players m states that it plans to empower impoverished children and adults through the promotion of soccer organizations that engage in activities that lessen neighborhood tensions eliminate prejudice and discrimination are included in the definition of charitable however the file contains no indication that any neighborhood tension prejudice or discrimination exists or if one or more of these circumstances did exist how m’s activities would address those problems although m is composed of local amateur athletes who primarily play finally m has provided conflicting information in the file regarding whether it is organized and operated exclusively to foster national or international amateur sports competition other local teams the fact that occasionally games are scheduled with teams or organizations in another state does not cause the organization to qualify for tax exemption unless those games can be shown to be part of national competition m has provided insufficient information to show that the games in which it participates are part of national competition similarly even if the organization provides information that it participates in a regional tournament some link to national or international competition must be established such a national or international nexus could possibly be established through the organization’s membership in a national sports association an assertion by an organization that it is a training ground for collegiate professional and or olympic players absent some evidence that there is a reasonable probability that the members will participate in national or international competition would not suffice to qualify the organization for exemption some factors that are relevant in determining whether m fosters national or international competition are s the sport that the organization supports an event in the olympic or pan-american a games b are the athletes that the organization supports in the age group from which olympic- quality athletes are usually chosen c are the athletes of a caliber that makes them serious contenders for the olympic or pan-american games d do the athletes have to demonstrate a certain level of talent and achievement in order to receive support from the organization e does the organization provide intensive daily training as opposed to sponsoring weekend events that are open to and attract a broad range of competitors is the organization devoted to improving the performance of a small_group of f outstanding athletes or does it emphasize the improvement in health of the general_public g is the organization a member of the united_states olympic committee these factors are not solely determinative of whether an organization promotes national or international competition all the facts and circumstances of each organization must be taken into account in determining exempt status m states that its soccer team plays in three tournaments and plays individual team matches once per week m has not provided information that it conducts or participates in a regional or national soccer competition m’s athletes range in age from to and it is unclear how many of its athletes are in the age group from which olympic-quality athletes are usually chosen olympic and the pan-american games m has not provided information that its athletes are of a caliber that makes them serious contenders m also has not demonstrated that its soccer players are required to have a certain level of talent and achievement in order to receive support although m supports a sport that is an event in the m’s training program includes but is not limited to soccer drills conditioning and teaching soccer plays however the information in the file does not conclusively show that m provides intensive daily training as opposed to sponsoring weekend events that are open to and attract a broad range of competitors nor is the information sufficient to show that m is devoted to improving the performance of a small_group of outstanding athletes m is not a member of the united_states olympic committee after a consideration of all the facts and circumstances we conclude that m’s primary purpose is not the support and development of amateur athletes for participation in national or international competition accordingly m is not exempt under sec_501 of the code based on the above m does not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
